Exhibit 13.1 Certifications of the CEO AND CFO Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Envoy Capital Group Inc. (the “Company”) on Form 20-F for the year ended September 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Andrew Patient as Chief Executive Officer of the Company, and Mike Grace as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, to the best of his or her knowledge, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: December 20, 2010 By: /s/ ANDREW PATIENT Name:Andrew Patient Title:President and Chief Executive Officer By: /s/ MIKE GRACE Name:Mike Grace Title:Chief Financial Officer This certification accompanies the Report pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of ss. 18 of the Securities Exchange Act of 1934, as amended.
